DETAILED ACTION
  This action is in reply to papers filed 3/16/2022.  
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200131473A1, Published 4/30/2020.

Election/Restrictions
 Applicant’s election without traverse of Group I (claims 1, 5-7 and 9-12) in the reply filed on 3/16/2022 is acknowledged. Claims 15 and 21 (Group II) and claim 17 (Group III) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.

Drawings
The drawings are objected to because of the following: Fig. 8 refers to an 8a, 8b, 8c and 8d. However, the ‘Description of Drawings’ (see below) fails to identify Fig. 8 as such.   

    PNG
    media_image1.png
    52
    738
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 is copied below, in full. 

    PNG
    media_image2.png
    289
    656
    media_image2.png
    Greyscale

Dependent claim 5 is copied below. 

    PNG
    media_image3.png
    94
    663
    media_image3.png
    Greyscale

At issue here is that it is unclear how or where the limitation recited in claim 5 fits into the method of claim 1. Note that the specification does not teach exposure to any DNA damage inducing agents listed in claim 1 activates the ATR pathway in the pluripotent stem cell. Applicant can remedy this issue by providing clarity on the relationship between claim 1 and claim 5. 
Dependent claim 6 is copied below. 

    PNG
    media_image4.png
    77
    724
    media_image4.png
    Greyscale


Similar to claim 5, at issue here is that it is unclear how or where the limitation recited in claim 6 fits into the method of claim 1.  Is an overexpression of ETAA1 in the pluripotent stem cells to be treated as exposure of the pluripotent stem cells to ETAA1? If so, which of the recited inducing agents in claim 1 are considered ATR binding fragments?  Applicant can remedy this issue by providing clarity on the relationship between claim 1 and claim 6.
Claim 7 is included in this rejection as it directly depends from claim 6. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Prior Art Rejection 1
Claims 1, 5-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishiuchi et al. (Nat Struct Mol Biol. 2015 Sep;22(9):662-71.; Ref 2 in IDS filed 9/13/19) in view of Hoek et al. (Proc Natl Acad Sci USA. 2003 Oct 14;100(21):12183-8.) and Bass et al. (Nature Cell Biology volume 18, pages1185–1195 (2016); Ref 4 in IDS filed 9/13/19).

Claim interpretation: In order to practice compact prosecution, Examiner has interpreted the limitations recited in claim 5 (see 112 b rejection above) as a means of accomplishing the step of exposing pluripotent stem cells to one or more DNA damage inducing agents selected from ATR and ETAA1, which both activate the ATR pathway. Claim 6 (see 112 b rejection above)  is being interpreted as overexpressing ETAA1 in pluripotent stem cells as a means of exposing pluripotent stem cells to ETAA1. These interpretations are supported by parts of the specification including para. 6-7 and para. 219 of the PgPub. 

Ishiuchi teaches cellular plasticity is essential for early embryonic cells. Unlike pluripotent cells, which form embryonic tissues, totipotent cells can generate a complete organism including embryonic and extraembryonic tissues. Cells resembling 2-cell-stage embryos (2C-like cells) arise at very low frequency in embryonic stem (ES) cell cultures. Although induced reprogramming to pluripotency is well established, totipotent cells remain poorly characterized, and whether reprogramming to totipotency is possible is unknown (Abstract). 
Towards this end, Ishiuchi et al. teach that in order to identify molecular pathways that regulate features of 2-cell-stage embryos and 2C-like cells, they searched for candidate proteins known to regulate chromocenter integrity and/or histone turnover. Ishiuchi teaches CAF-1 is a trimeric complex responsible for deposition of histones H3 and H4 during DNA synthesis and depletion of the p150 subunit of CAF-1 results in chromocenter loss in pluripotent ES cells and in pericentric heterochromatin instability in Drosophila (paragraph bridging Pg. 662 and Pg. 663).  This teaching by Ishiuchi is interpreted by the Examiner as CAF-1 induces DNA damage in pluripotent embryonic stem cells. 
Continuing, Ishiuchi performed RNA interference (RNAi) for the two major CAF-1 subunits, p150 and p60, in embryonic stem cells (as in claim 10) containing the 2C∷EGFP reporter. Ishiuchi confirmed depletion of CAF-1 subunits by western blotting and immunofluorescence (Fig. 1e,f). Ishiuchi confirmed that RNAi for p150 abolished detectable chromocenters (Fig. 1f). In fact, Ishiuchi teaches examination of several clones revealed that selected 2C-like cells (as in claim 12) (Pg. 666, Col. 2, para. 1 ‘We isolated….fluorescence activated cell sorting (FACS)-sorted GFP-positive 2C-like cells ’) also had an absence of well-known pluripotent cells marker, OCT4 protein (Pg. 662, paragraph bridging Col. 1 and Col. 2; paragraph bridging Pg. 662 and Pg. 663). 
Continuing, Ishiuchi teaches p150 depletion resulted in strong upregulation of major-satellite transcription (Fig. 1i). Among the upregulated genes upon CAF-1 knockdown (KD), Ishiuchi identified Eif1a-like genes (which include Gm5662, Gm2022, Gm4027, BB287469, Gm2016, Gm21319, Gm8300 and Gm10264), Zscan4 genes (Zscan4b–Zscan4f), Zfp352 and Tdpoz genes (Tdpoz1–Tdpoz5) expressed in 2-cell embryos. Ishiuchi adds that  global core-histone mobility in CAF-1 depletion–induced 2C-like cells is similar to that in 2-cell-stage embryos and that induced 2C-like cells share molecular features of totipotent cells (as in claim 9) (Pg. 666, Col. 1, para. 1).
By this teaching, and with regards to claim 1 (in-part), Ishiuchi establishes the knockdown (depletion) of CAF-1 in pluripotent embryonic stem cells results in abolished detectable chromocenters (DNA damage) and upregulation of 2-cell-specific genes like Eif1a-like genes, Zscan4 genes, Zfp352 and Tdpoz genes. Ishiuchi concludes by teaching that their results suggest that early embryonic-like cells can be induced by modulating chromatin assembly (Abstract).
However, Ishiuchi fails to teach activating the ATR pathway in the pluripotent stem cell (as in claim 5). 
Before the effective filing date of the claimed invention, Hoek et al. taught CAF-1-depleted cell extracts completely lack DNA replication-coupled chromatin assembly activity, suggesting that CAF-1 is required for efficient S-phase progression in human cells (Abstract).Continuing, Hoek teaches the checkpoint kinase ATR activates the downstream kinase Chk1 by phosphorylation on S317 and S345. Hoek notes that the activation of Chk1 promotes the degradation of Cdc25A, thus interfering with CDK activity and leading to a slow S-phase progression (Pg. 12185, Col. 1, para. 1). 
To test whether the loss of CAF-1-activated checkpoint pathways in human cells, phospho-specific antibodies against Chk1, Chk2, and p53 were used. Hoek  found that phosphorylation of S317 of Chk1 was detected in cells lacking CAF-1 (Fig. 4A). Hoek teaches that in human cells, Chk1 disassociates from chromatin deposition factors in response to DNA damage (Pg. 12188, paragraph bridging Col. 1 and Col. 2). Hoek notes that the activation of Chk1 and not Chk2 implied that the ATR branch of the DNA damage response pathway had been activated, consistent with CAF-1 deficiency causing a defect in ongoing DNA replication (Pg. 12185, paragraph bridging Col. 1-Col. 2).  
By this teaching, Hoek establishes the following: (1) depletion of CAF-1 activates the ATR pathway (as in claim 5) and (2) there exists an equivalency of DNA damage induced by CAF-1 depletion and activation of the ATR pathway. 
However, Hoek fails to teach activating the ATR pathway in the pluripotent stem cell was induced by exposure to ATR or ETAA1 (as further in claim 1). 
Before the effective filing date of the claimed invention, Bass et al. taught ETAA1 is a replication stress response protein needed to maintain genome stability (Abstract). Using a lentiviral vector (as in claim 6 and claim 7) (Pg. 1196, ‘Methods’ Col. 1, para. 3), Bass overexpressed various ETAA1 proteins in cells. Bass teaches overexpression of ETAA1 promoted DNA damage signalling by binding to ATR and high levels of expression of just the ETAA1 ATR-activation domain (AAD) were sufficient to activate ATR (as further in claim 1) (Pg. 1190, paragraph bridging Col. 1-Col. 2- Pg. 1190, para. 1).  
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A, B and G are applicable.  Before the effective filing date of the claimed invention, it would have been prima facie obvious to an artisan of ordinary skill to combine the teachings of Ishiuchi et al., wherein Ishiuchi teaches inducing DNA damage in pluripotent stem cells By CAF-1 depletion to produce totipotent cells, with the teachings of Hoek et al., wherein Hoek teaches CAF-1 depletion activates the ATR pathway, and the teachings of Bass et al., wherein Bass teaches overexpression of ETAA1 activates the ATR pathway and promotes DNA damage, with a reasonable expectation of arriving at the claimed invention. 
That is, for the purposes of deriving totipotent cells by inducing DNA damage in pluripotent stem cells, one of ordinary skill in the art would have found it prima facie obvious to substitute the ATR activating method of Ishiuchi, as confirmed by Hoek, for the ATR activating method of Bass in order to compare the totipotent reprogramming ability of CAF-1 depletion and ETAA1 overexpression in pluripotent embryonic stem cells. A reasonable expectation of success is present here as both the CAF-1 depletion method of Ishiuchi and the ETAA1-overpression method of Bass both induce DNA damage which, in turn, results in the Chk1 kinase disassociating from chromatin deposition factors and Ishiuchi suggests that early embryonic-like cells can be induced by modulating chromatin assembly.
 A person of ordinary skill in  the art would have been motivated to do so because Ishiuchi teaches that understanding the molecular mechanisms that drive and can induce totipotent features in vitro is essential to understanding of how a maximum degree of cellular plasticity can be achieved and maintained, thereby providing more options for efficient reprogramming and potential therapeutic avenues. Thus, for these purposes, the claimed invention, as a whole, was clearly prima facie obvious.

Prior Art Rejection 2
Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Ishiuchi et al. (Nat Struct Mol Biol. 2015 Sep;22(9):662-71.; Ref 2 in IDS filed 9/13/19) in view of Hoek et al. (Proc Natl Acad Sci USA. 2003 Oct 14;100(21):12183-8.) and Bass et al. (Nature Cell Biology volume 18, pages1185–1195 (2016); Ref 4 in IDS filed 9/13/19) as applied to claims 1, 5-7, 9-10 and 12 above, and further in view of West et al. (PgPub US20130053278A1, Published 2/28/2013).

The teachings of Ishiuchi et al, Hoek et al. and Bass et al. are relied upon as detailed above. And although Ishiuchi teaches totipotent cells can generate a complete organism including embryonic and extraembryonic tissues, none of Ishiuchi et al, Hoek et al. and Bass et al. teach differentiating the cell into an embryonic or extra-embryonic tissue cell (as in claim 11).
Before the effective filing date of the claimed invention, West et al. taught reprogramming cells into a totipotent state (Pg. 3, para. 21). West teaches these reprogrammed cells are then differentiated into cells with a dermatological prenatal pattern of gene expression that is highly elastogenic or capable of regeneration without causing scar formation. In one embodiment, West teaches the totipotent cells are differentiated into early embryonic skin cells (as in claim 11) that are capable of regenerating without scar formation. West adds that cells from this point in embryonic development made from the reprogrammed cells of the present invention are useful in promoting scarless regeneration of the skin including forming normal elatin architecture.  West notes that this is particularly useful in treating the symptoms of the course of normal human aging, or in actinic skin damage, where there can be a profound elastolysis of the skin resulting in an aged appearance including sagging and wrinkling of the skin (Pg. 8, para. 75).
When taken with Ishiuchi et al.’s objective of using their totipotent cells for therapuetic purposes, one of ordinary skill in the art would have found it prima facie obvious to differentiate the totipotent cells of Ishiuchi in view of Hoek and Bass into early embryonic skin cells because West teaches totipotent differentiated early skin cells are useful in treating the symptoms of normal human aging or actinic skin damage. 
This, the claimed invention would have been prima facie obvious. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more easily conducted via e-mail than by facsimile transmission (the PTO's default electronic-communication method). A sample authorization is available at § 502.03, part II.

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/TITILAYO MOLOYE/             Primary Examiner, Art Unit 1632